United States Court of Appeals
                        For the First Circuit

No. 15-2539

   HARRY SANDERS, Executor of the ESTATE OF NANCY A. ANDERSEN
                    and Assignee of JOHN DOE,

                         Plaintiff, Appellant,

                                  v.

                   THE PHOENIX INSURANCE COMPANY and
              THE TRAVELERS INDEMNITY COMPANY OF AMERICA,

                        Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, Jr., U.S. District Judge]
              [Hon. Jennifer Boal, U.S. Magistrate Judge]


                                Before

                   Lynch and Selya, Circuit Judges,
                    and Burroughs,* District Judge.


     Robert D. Cohan, with whom Jonathan D. Plaut and Cohan Rasnick
Myerson Plaut LLP were on brief, for appellant.
     Wystan M. Ackerman, with whom Jonathan E. Small and Robinson
& Cole LLP were on brief, for appellees.


                           December 7, 2016




     *
         Of the District of Massachusetts, sitting by designation
           SELYA, Circuit Judge.    This case begins with a tragic

tale of unrequited love and morphs into a series of imaginative

questions regarding the coverage available under a standard form

homeowner's insurance policy.   But when imagination runs headlong

into settled legal precedent, imagination loses.    Recognizing as

much, the court below dismissed the complaint.       After careful

consideration, we affirm.

I.   BACKGROUND

           This diversity suit arises from the refusal of The

Phoenix Insurance Company to defend and/or indemnify its named

insured, an attorney whom we (like the court below) shall call

"John Doe," against claims advanced by Harry Sanders, suing in his

capacities as executor of the estate of Nancy A. Andersen (his

deceased spouse) and as Doe's assignee.1   Inasmuch as the district

court dismissed Sanders's complaint for failure to state a claim

upon which relief could be granted, we take as true the raw facts

as alleged in the complaint.    See SEC v. Tambone, 597 F.3d 436,

441-42 (1st Cir. 2010) (en banc).


      1Sanders sued both The Phoenix Insurance Company (which
issued the homeowner's insurance policy to Doe) and The Travelers
Indemnity Company of America (which, like Phoenix, is a wholly-
owned subsidiary of The Travelers Companies, Inc.).         In the
district court, the parties referred indiscriminately to both
defendants.   Phoenix now insists for the first time that The
Travelers Indemnity Company of America is not a proper party.
Because nothing in this case turns on any distinction between these
sister companies, we refer throughout to them, collectively, as
"Phoenix."


                                - 2 -
             Doe met Andersen in January of 2011 when she sought legal

representation in possible divorce proceedings against Sanders.

Roughly four months later, Doe initiated divorce proceedings on

Andersen's behalf. During this interval, Doe learned that Andersen

suffered from severe depression and anxiety, had been prescribed

several anti-depressant and anti-anxiety medications, and had

recently attempted suicide.         Nevertheless, Doe and Andersen began

an on-again/off-again intimate relationship.           Despite his personal

involvement, Doe did not withdraw as her counsel.

             The relationship did not go smoothly.            As the fall of

2011 approached, Doe's ardor cooled and he became progressively

distant.     Correspondingly, Andersen's anxiety increased.          Matters

came to a head when, on or around October 1, 2011, Doe promised to

join Andersen at her apartment.            He did not do so.     Distraught,

Andersen wrote a suicide note lamenting Doe's inconstancy and

proceeded to drink herself to death.            Doe tried unsuccessfully to

contact Andersen by telephone the next day.              When he could not

reach her, he went to her apartment and discovered her body.

             Sanders was appointed as executor of Andersen's estate.

Slightly over a year after Andersen's death, he sent Doe a demand

letter pursuant to Massachusetts General Laws Chapter 93A, Section

9.2       Cognizant   that   some   of   his   meretricious   interludes   had


      2
      Section 2 of Chapter 93A declares unlawful "[u]nfair methods
of competition and unfair or deceptive acts or practices in the


                                     - 3 -
occurred   at   his   home,   Doe   promptly   notified   his   homeowner's

insurance carrier (Phoenix).          After looking into the matter,

Phoenix denied coverage on two grounds: that Andersen's death was

not an "occurrence" covered under Doe's homeowner's policy (the

Policy) and that the Policy's professional services exclusion

barred coverage.

           In a letter dated September 19, 2013, Sanders notified

Phoenix that he and Doe planned to mediate their dispute and

invited Phoenix to participate.        Phoenix declined the invitation.

About three weeks later, Doe sought to have Phoenix reconsider its

denial of coverage, informing it that Sanders was advancing a claim

for negligent infliction of emotional distress.           Unmoved, Phoenix

reiterated its denial of coverage.

           Eventually, Doe, Doe's law firm, and Sanders reached an

accord: the law firm's insurers agreed to pay Sanders $500,000 in

exchange for a release of all claims against the firm.           Ancillary

to the settlement, Doe agreed that his personal liability to

Sanders amounted to an additional $500,000 and assigned to Sanders

all of Doe's rights and interests under the Policy vis-à-vis

Andersen's death and any claims that he might have against Phoenix




conduct of any trade      or commerce."  Mass. Gen. Laws ch. 93A,
§ 2(a).   The statute    creates a private right of action through
which consumers may      seek equitable and monetary relief from
businesses employing     unfair or deceptive practices.    See id.
§ 9(1).


                                    - 4 -
as a result of its failure to defend and/or indemnify him.3 Sanders

followed up by sending a Chapter 93A demand letter to Phoenix, see

supra note 2, accusing it of unfair settlement practices and

demanding $500,000 (the limit of liability under the Policy).

Phoenix refused the demand.

           Sanders repaired to a Massachusetts state court and

filed this suit. Citing diversity of citizenship and the existence

of a controversy in the requisite amount, Phoenix removed the case

to the federal district court.      See 28 U.S.C. §§ 1332(a), 1441.

Phoenix then moved to dismiss.    See Fed. R. Civ. P. 12(b)(6).   The

district court referred the motion to a magistrate judge, who

recommended granting it. Sanders objected, and the district court,

undertaking de novo review, overruled his objections and dismissed

the action.4     This timely appeal ensued.

II.   ANALYSIS

           We review a district court's dismissal of a complaint

for failure to state a claim de novo.    See Artuso v. Vertex Pharm.,

Inc., 637 F.3d 1, 5 (1st Cir. 2011).     Accepting as true all well-


      3According to Phoenix, Doe's liability to Sanders was on a
non-recourse basis; that is, the settlement agreement stipulated
that the additional $500,000 could be collected only from whatever
proceeds might be due under the Policy.          Sanders has not
contradicted this description.

      4In our discussion of these rulings, it would serve no useful
purpose to distinguish between the district judge and the
magistrate judge. Instead, we take an institutional view and refer
throughout to the district court.


                                 - 5 -
pleaded facts contained in the complaint, we are constrained to

draw all reasonable inferences in the pleader's favor.              See id.

Where   relevant,     we   may   supplement     the   pleaded    facts   with

"documentation    incorporated       by   reference   in   the   complaint."

Rivera-Díaz v. Humana Ins. of P.R., Inc., 748 F.3d 387, 388 (1st

Cir. 2014); see Hidalgo-Vélez v. San Juan Asset Mgmt., Inc., 758
F.3d 98, 101-02 (1st Cir. 2014).

          Because this case is brought in diversity jurisdiction,

we must look to state law for the substantive rules of decision.

See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).           The parties

agree that Massachusetts law applies, and we readily embrace that

sensible agreement.        See Artuso, 637 F.3d at 5 ("In determining

which state's law applies, a diversity court is free to honor the

parties' reasonable agreement.").

          If     we    are     unable     to   discern     any   controlling

Massachusetts authority on a particular point, we must make an

"informed prophecy" as to how the state's highest court — the

Supreme Judicial Court (SJC) — would rule if faced with the issue.

Ambrose v. New Eng. Ass'n of Schs. & Colls., Inc., 252 F.3d 488,

498 (1st Cir. 2001).         Our prediction may be "guided, inter alia,

by persuasive case law from other jurisdictions and relevant public

policy considerations."        Id.




                                     - 6 -
                  A.    Alleged Breach of Duty to Defend.

              We start with Sanders's principal remonstrance (asserted

in his capacity as Doe's assignee): that Phoenix forsook its duty

to   defend    Doe     against    the   claims   advanced    by    Sanders.      In

Massachusetts, the duty to defend under an insurance policy arises

"when the allegations in a complaint are reasonably susceptible of

an interpretation that states or roughly sketches a claim covered

by the policy terms."            Billings v. Commerce Ins. Co., 936 N.E.2d
408, 414 (Mass. 2010).           When determining whether an insurer has a

duty to defend, an inquiring court must consider "the facts alleged

in the complaint, and [any] facts known or readily knowable by the

insurer that may aid in its interpretation of the allegations in

the complaint."         Id.   The precise scope of an insurer's duty to

defend is defined by the insurance policy itself, to which we apply

familiar rules of contract interpretation.                  See B & T Masonry

Constr. Co. v. Pub. Serv. Mut. Ins. Co., 382 F.3d 36, 39 (1st Cir.

2004); Bos. Gas Co. v. Century Indem. Co., 910 N.E.2d 290, 304

(Mass. 2009).        We interpret the words of the policy in light of

their plain meaning, considering the document as a whole.                     See B

& T Masonry, 382 F.3d at 39; Golchin v. Liberty Mut. Ins. Co., 993
N.E.2d 684, 688 (Mass. 2013).           Our construction must be consistent

with what an objectively reasonable insured, reading the relevant

policy language, would expect the words to mean.                  See Hazen Paper

Co. v. U.S. Fid. & Guar. Co., 555 N.E.2d 576, 583 (Mass. 1990).


                                        - 7 -
If   this   analysis    yields   two   reasonable     (but   conflicting)

interpretations of the policy's text, the insured must be given

the benefit of the interpretation that redounds to his benefit.

See id.

            In the case at hand, the Policy (to which we add our own

emphasis and remove original emphasis) states in pertinent part:

            If a claim is made or a suit is brought against any
            insured for damages because of bodily injury or
            property damage caused by an occurrence to which
            this coverage applies, even if the claim or suit is
            false, we will:

            . . . .

            b. provide a defense at our expense of counsel of
            our choice, even if the suit is groundless, false
            or fraudulent. We may investigate and settle any
            claim or suit that we decide is appropriate.

In Phoenix's view, the Policy therefore provides that it must only

furnish counsel to defend the insured in the face of a suit but

may investigate and settle a claim.      Thus, it has no obligation to

provide a defense in the absence of a suit.

            Sanders    demurs.   He    points   to   the   Policy's   other

references to claims or suits and asseverates that the Policy

obligates the insurer to defend broadly against pre-suit claims.

This asseveration lacks force.         The majority of the references

that Sanders identifies come from the Policy's credit card, fund

transfer card, forgery, and counterfeit money provision, which

covers losses of up to $1,000 incurred due to unauthorized use of



                                 - 8 -
the   insured's    credit   cards    or     similar   forms   of   financial

misfeasance.      The particular subsection most loudly bruited by

Sanders states:

             Defense:

             a. . . . OUR OBLIGATION TO DEFEND ANY CLAIM
             OR SUIT ENDS WHEN THE AMOUNT WE PAY FOR
             THE LOSS EQUALS OUR LIMIT OF LIABILITY.

             b. If a claim is made or a suit is brought
             against any insured for liability under the
             Credit Card or Fund Transfer Card coverage,
             we will provide a defense at our expense by
             counsel of our choice.

The location of these statements within the credit card provision,

coupled with the fact that the claims asserted in this case in no

way   implicate   that   coverage,   persuasively     indicates     that   the

language cannot reasonably be read to support Sanders's broader

argument concerning the scope of the basic liability coverage

afforded by the Policy.     While an insurance policy must be read as

a whole, see Golchin, 993 N.E.2d at 688, that prescription does

not give a party license to transplant randomly words from one

provision into the inhospitable soil of an entirely different

provision.

             Sanders' next argument is no more convincing.          He notes

that the Policy states that Phoenix will cover "reasonable expenses

incurred by any insured at [its] request . . . for assisting [it]

in the investigation or defense of any claim or suit."             Using this




                                    - 9 -
clause as a springboard, he contends that Phoenix has undertaken

a duty to defend claims as well as suits.

           This   glib    reading    of    the    quoted   language     does    not

withstand scrutiny.       Giving the language its natural meaning, it

denotes no more than that — if the company does investigate either

a claim or a suit — it will reimburse any reasonable expenses

incurred by the insured.            An objectively reasonable insured,

reading this language, would surely come to this conclusion.

           Of course, the general rule that there is no duty to

defend before the filing of a suit is not ironclad.               For example,

the SJC has held that a Comprehensive Environmental Response,

Compensation, and Liability Act (CERCLA) notice letter from the

federal Environmental Protection Agency (EPA) to a potentially

responsible party is sufficiently analogous to a suit as to trigger

a duty to defend.        See Hazen Paper, 555 N.E.2d at 580-81.                The

CERCLA   letter   notified    Hazen       Paper    that    it   could   be     held

responsible for the release of hazardous substances at a particular

waste facility.    See id. at 578.        Hazen Paper asked its insurer to

defend it in the CERCLA proceeding, but the insurer declined.                  The

SJC held that the duty to defend had been triggered, reasoning

that the litigation defense insurance purchased by Hazen Paper

would be "substantially compromised" if the insurer's duty to

defend was not activated by the CERCLA letter.              Id. at 580.      After

all, the CERCLA letter itself had severe consequences: without a


                                    - 10 -
response,     the    EPA   could    proceed     unilaterally   with    its

administrative action, and subsequent judicial review of the EPA's

final order would be limited to the administrative record created

before the EPA.     See id. at 581 (citing 42 U.S.C. § 9613(j)(1)).

Moreover, the EPA's final order would be subject to review only

under an agency-friendly standard.            See id. (citing 42 U.S.C.

§ 9613(j)(2)).      In addition, merely failing to provide requested

information to the EPA would have exposed Hazen Paper to monetary

penalties (independent of its potential responsibility for the

hazardous substances).     See id. at 580; 42 U.S.C. § 9604(e).       This

administrative structure, the SJC said, left the insured with "no

practical choice other than to respond actively to the letter."

Hazen Paper, 555 N.E.2d at 581-82. To characterize such a response

as "voluntary" would be "naive."       Id.

            In the last analysis, though, the SJC's decision in Hazen

Paper was quite narrow and case-specific.        Among other things, the

SJC took great pains to distinguish the CERCLA letter from a

"conventional demand letter based on a personal injury claim."

Id. at 581.

            Sanders argues that this case comes within the confines

of the Hazen Paper exception because of his Chapter 93A letter to

Doe.   In support, he notes that failure either to respond to a

Chapter 93A letter or to make a reasonable settlement offer can

expose the insured to multiple damages, attorneys' fees, and costs.


                                   - 11 -
See Mass. Gen. Laws ch. 93A, § 9(3)-(4).              That is true as far as

it goes — but it does not take Sanders very far.                 A Chapter 93A

demand letter is simply not a fair congener to the CERCLA letter

discussed in Hazen Paper; rather, it is more like a "conventional

demand letter based on a personal injury claim" — a type of

communication that the SJC said was insufficient to trigger the

duty to defend.5        Hazen Paper, 555 N.E.2d at 581.

              In   Hazen    Paper,    the   failure   to   participate    in    the

administrative process would have all but forfeited the insured's

case.       Ignoring a Chapter 93A demand letter, however, would not

"substantially compromise[]" an insured's position: a failure to

respond      produces   a   much     more   limited   effect.    Id.     at    580.

Significantly, Doe's underlying liability could not have been

affected by the Chapter 93A letter — and his potential exposure to




        5
       The district court agreed with this conclusion, finding the
Chapter 93A demand letter insufficient to trigger the duty to
defend. So, too, another district court has held that a Chapter
21E pre-suit demand letter did not animate the duty to defend.
See Zecco, Inc. v. Travelers, Inc., 938 F. Supp. 65, 68-69 (D.
Mass. 1996) (discussing Mass. Gen. Laws ch. 21E, § 4A; comparing
that provision to Chapter 93A; and reasoning that the Hazen Paper
court had "carefully avoided opening the door" to having an array
of pre-suit demand letters impose the duty to defend). Yet a third
district court, though, has reached a contrary conclusion (but
held nonetheless that various policy exclusions precluded
coverage). See Cytosol Labs., Inc. v. Fed. Ins. Co., 536 F. Supp.
2d 80, 88, 90 (D. Mass. 2008). The Cytosol decision contains very
little in the way of reasoning on this point, and we find that
court's conclusion less convincing than the contrary conclusions
reached by the court below and by the Zecco court.



                                       - 12 -
multiple damages, attorneys' fees, and costs would only come to

fruition if a court established that underlying liability.                  See

Mass. Gen. Laws ch. 93A, § 9(3)-(4).

           The short of it is that Chapter 93A demand letters are

fairly comparable to demand letters sent in anticipation of garden-

variety personal injury litigation. Given the frequency with which

they are used and the important differences that distinguish them

from   CERCLA    letters,    we   are   reluctant    to    widen   the   narrow

boundaries sketched by the Hazen Paper court and hold that Chapter

93A demand letters are a functional equivalent of a suit.                In our

view, such restraint is particularly appropriate given our status

as a federal court predicting state law.             Cf. Katz v. Pershing,

LLC, 672 F.3d 64, 73-74 (1st Cir. 2012) (declining to recognize

novel exception to "bright-line rule" of state law because "federal

diversity courts are charged with ascertaining state law, not with

reshaping it").

           If more were needed — and we do not think that it is —

there is substantial reason to doubt, based on the facts of this

case, whether a failure to respond to the Chapter 93A letter would

have   brought    about     the   consequences      that   Sanders   gloomily

predicts. Chapter 93A applies to "acts or practices in the conduct

of any trade or commerce."        Mass. Gen. Laws ch. 93A, § 2(a).        Here,

however, Sanders alleges that Doe's liability arises from personal

— rather than professional — misconduct (presumably because the


                                    - 13 -
Policy   excludes   coverage    for      liability   originating   from

professional services rendered by the insured).6

          Sanders also submits that the mediation in which he and

Doe participated was the functional equivalent of a suit and, thus,

triggered the duty to defend.    For this proposition, he relies on

the decision in Selective Insurance Co. v. Cherrytree Cos., 998
N.E.2d 701 (Ill. App. Ct. 2013).           There, the insurer denied

coverage for a disputed claim, and the insured entered into a

settlement agreement with the claimant without suit having been

filed.   See id. at 702-03.    The court held that the absence of a

lawsuit did not insulate the insurer from liability, explaining

that "the indemnification provision in the policy . . . did not

require the filing of a 'suit.'"      Id. at 709-10.

          Sanders's reliance on Cherrytree is triply misplaced.

First, Cherrytree is an Illinois case, never adopted by the

Massachusetts courts.   Second, it is black-letter law that the

policy language determines the scope of coverage, see B & T


     6 In somewhat the same vein, we note that Sanders also assigns
error to the district court's ruling that the Policy's professional
services exclusion barred coverage. But the challenged ruling was
simply that "[t]o the extent in this action that the plaintiff
sought coverage of claims based on Doe's professional misconduct
under the homeowner's policy, the professional services exclusion
would be effective to preclude those claims." Here, however, the
liability that Sanders posits is premised upon Doe's decision to
embark on a volatile intimate relationship with a known vulnerable
person.    Since this asserted liability is not based on a
professional responsibility theory, any error in the challenged
ruling is harmless.


                                - 14 -
Masonry, 382 F.3d at 39, and the Policy on which Sanders sues

contains    no    provision    allowing       indemnification            without    suit.

Third, the Cherrytree decision did not in any way implicate the

duty to defend.      See Wesco Ins. Co. v. Regas, No. 14 C 716, 2015
WL 500702, at *6 (N.D. Ill. Feb. 3, 2015) (observing that, in

Cherrytree, there was "no determination of whether the insurer had

a   duty   to    defend").         Given    these      salient    distinctions,        the

Cherrytree decision fails to persuade us that the SJC would

conclude    that    the    mediation       conducted      in     this    case    was   the

functional equivalent of a suit.

            Bereft    of     any    support       in    the    case     law,    Sanders's

suggestion that mediation, in the circumstances of this case,

should be regarded as the functional equivalent of a suit strikes

us as patently unreasonable.               The mediation to which he adverts

was a less formal, more ad hoc proceeding, and Doe's involvement

in it was completely voluntary.                   So viewed, the mediation was

markedly    different        from     a     lawsuit,      which       operates      under

established      procedural    rules        and    in   which     a     defendant      must

participate to protect his interests.                   In the face of a lawsuit,

mounting a defense is a necessity; in the face of a proposal to

mediate, opting to participate is a strategic choice.7


      7For essentially the             same reasons, we reject Sanders's
assertion that "alternative            dispute resolution proceedings [can
come] within the scope of             policies utilizing the term 'suit'
alone." Without exception,            the few cases that Sanders cites for


                                          - 15 -
             In an effort to catch lightning in a bottle, Sanders

emphasizes    that    Doe's   desire   for    anonymity      created   an   added

pressure   to   settle     before   Sanders        filed   suit   (thus     making

participation in mediation more imperative for fear that Doe's

name would be exposed in public court documents).                  This stated

concern turns a blind eye to familiar procedural protections.

Sanders could have filed a motion to seal the case along with his

complaint or, if he did not, Doe himself could have moved to seal.

See D. Mass. R. 7.2; New Eng. Internet Café, LLC v. Clerk of

Superior   Ct.,      966 N.E.2d 797,     803    (Mass.   2012).       In   the

alternative, Doe could have sought — whether by agreement or by

court order — to have his identity safeguarded through the use of

a pseudonym (which is precisely what transpired here).

             To sum up, the Policy, fairly read, draws a clear

distinction between the duty to defend (which applies to suits

alone) and the right to investigate (which applies to both suits

and claims).    Giving force to this clear distinction, we hold — as

did the court below — that Phoenix's duty to defend was never

triggered (and, thus, never breached) in the circumstances of this

case.




that proposition involve policies that explicitly include
arbitration or alternative dispute resolution in their definitions
of "suit." See, e.g., Sunoco, Inc. v. Ill. Nat'l Ins. Co., No.
04-4087, 2007 WL 127737, at *11 (E.D. Pa. Jan. 11, 2007).


                                    - 16 -
                   B.    Other Theories of Liability.

             Sanders    raises    a   gallimaufry   of    other   theories   of

liability.     To begin, he asserts that, even in the absence of a

duty to defend, Phoenix violated its separate duty to indemnify.

In his view, the two duties are separate and distinct: the duty-

to-defend analysis considers all preliminary allegations, whereas

the duty-to-indemnify analysis examines the factual merits of the

case.   Phoenix counters that, under Massachusetts law, there can

be no duty to indemnify if there is no duty to defend.

             As a general matter, the duty to defend is broader than

the duty to indemnify.           See Bagley v. Monticello Ins. Co., 720
N.E.2d 813, 817 (Mass. 1999). The SJC has made pellucid that "[i]f

an insurer has no duty to defend, based on the allegations in the

plaintiff's complaint, it necessarily follows that the insurer

does not have a duty to indemnify."            Id.       In other words, the

broader duty (the duty to defend) swallows up the narrower duty

(the duty to indemnify).

             Sanders resists this formulation.            He lauds decisions

from other jurisdictions in an effort to cast the SJC's formulation

into doubt.     See, e.g., Grinnell Mut. Reins. Co. v. Reinke, 43
F.3d 1152, 1154 (7th Cir. 1995) (suggesting that "because of the

possibility that the legal theory of the underlying suit may

change, a conclusion that the insurer need not defend does not

[necessarily] imply that it need not indemnify").                  As federal


                                      - 17 -
judges sitting in diversity jurisdiction, though, we are not free

to pick and choose which state's jurisprudence is the most sound.

Rather, we are duty-bound to accept controlling state law where it

can be discerned.       See Kassel v. Gannett Co., 875 F.2d 935, 949-

50 (1st Cir. 1989).      On this issue, then, it is incumbent upon us

to accept the clear statement of Massachusetts law articulated by

the SJC.

            Here, moreover, the Policy affords us an independently

sufficient reason to hold that Phoenix does not have a duty to

indemnify.    The Policy states that "no action with respect to [the

insured's personal liability coverage] can be brought against

[Phoenix] until the obligation of the insured has been determined

by a final judgment or [an] agreement signed by [Phoenix]."                In

this instance, there is neither a final judgment nor a settlement

agreement    executed    by   Phoenix;   there     is   only   a    settlement

negotiated    between    Sanders   and      Doe,   in   Phoenix's    absence.

Consequently, no action lies against Phoenix for indemnification

under the terms of the Policy.

            Sanders asks us to overlook this Policy language and

focus instead on the Policy's general indemnification provision.

That provision states that Phoenix will "[p]ay up to [its] limit

of liability for the damages for which the insured is legally

liable."     Sanders contends that the phrase "legally liable" does




                                   - 18 -
not logically require that the insured's obligation be reflected

in a final judgment.

            This contention ignores the more specific provision

cited by Phoenix.    It likewise ignores the logical import of that

provision: that an insured's liability will either be adjudicated

by a court of law or agreed to by the insurer.       Massachusetts law

teaches that an inquiring court normally should give a more

specific policy provision priority over a more general policy

provision, see Certain Interested Underwriters at Lloyd's, London

v. Stolberg, 680 F.3d 61, 67 (1st Cir. 2012), and Sanders has not

offered a plausible rationale for abandoning that tenet here.

            This brings us to Sanders's common-law claims sounding

in tort and breach of contract.     Those claims need not detain us.

The complaint predicates them largely on Phoenix's failure to

defend or indemnify Doe.    But here — as discussed above — Phoenix

did not have a duty either to defend or to indemnify in the

circumstances at hand.

            The one remaining claim hinges on Sanders's allegation

that Phoenix is guilty of unfair and deceptive trade practices in

violation     of    Massachusetts   General   Laws     Chapter   176D.

Specifically, he alleges that Phoenix's liability rests on its

refusal to effectuate a prompt, fair, and equitable settlement.

            This claim fails for two reasons. For one thing, Phoenix

has no duty to settle absent a duty either to defend or to


                                - 19 -
indemnify. See Transam. Ins. Co. v. KMS Patriots, L.P., 752 N.E.2d
777, 783 (Mass. App. Ct. 2001) (explaining that "[w]hen coverage

has been correctly denied . . . no violation of the Massachusetts

statutes proscribing unfair or deceptive trade practices may be

found").      For another thing, Massachusetts law only requires an

insurer      to   effectuate   settlement    once     "liability   has   become

reasonably clear."       Mass. Gen. Laws ch. 176D, § 3(9)(f); see Clegg

v. Butler, 676 N.E.2d 1134, 1140 (Mass. 1997).            Doe's liability to

Sanders — as a private individual, not an attorney — was far from

reasonably clear.        Sanders has not identified a case in which

Massachusetts (or any other jurisdiction, for that matter) has

held    an    individual's     romantic     partner    responsible   for   the

individual's suicide.

              In lieu of case law, Sanders relies on the Restatement

(First) of Torts section 325, which provides:

       One who gratuitously undertakes with another to do an
       act or to render services which he should recognize as
       necessary to the other's bodily safety and thereby leads
       the other in reasonable reliance upon the performance of
       such undertaking

          (a) to refrain from himself taking the necessary
          steps to secure his safety or from securing the
          then available protective action by third persons,
          or

          (b) to enter upon a course of conduct which is
          dangerous unless the undertaking is carried out,

       is subject to liability to the other for bodily harm
       resulting from the actor's failure to exercise
       reasonable care to carry out his undertaking.


                                    - 20 -
Extending the type of voluntary undertaking of another's care that

section 325 contemplates to participants in an on-again/off-again

romantic relationship would involve mental gymnastics that we are

not prepared to undertake.    For present purposes, it suffices to

say that such a leap in logic is far from reasonably clear.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.




                               - 21 -